MEMORANDUM *
Yuk Connie Yin Lau Fung, a citizen and native of Hong Kong, petitions for review of the Board of Immigration Appeals’ (BIA) decision, which held that she was subject to removal because she had abandoned her lawful permanent resident status. We grant the petition.
Fung returned to Hong Kong due to her son’s unusual medical difficulties, and *203her visit was one “scheduled to terminate upon the occurrence of an event having a reasonable possibility of occurring within a relatively short period of time.” Chavez-Ramirez v. INS, 792 F.2d 932, 937 (9th Cir.1986) (emphasis added). Because substantial evidence does not support the BIA’s conclusion that the government established by clear, unequivocal, and convincing evidence that Fung failed to maintain a “continuous, uninterrupted intention” to return to the United States throughout her stay, her visit to Hong Kong was a “temporary visit abroad.” Id.
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.